DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 August 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claim 6 is cancelled. Claims 1-5 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Astaix et al. (US 2018/0022160 A1), in view of Ota.
Regarding claims 1, 5, Astaix teaches a radial tire having a multilayered lightened belt structure 10, see Abstract – (corresponds to a tire comprising a band and a belt). The belt structure comprises a multilayer composite laminate (10a, 10b, 10c), where 10a is the radially outermost layer – (corresponds to a band), 10b is an intermediate layer – (corresponds to an outer layer) and 10c is the radially innermost layer – (corresponds to an inner layer), see Fig. 1 – (corresponds to the band is layered outward of the belt in a radial direction of the tire, the belt includes two or more layers layered in the radial direction of the tire). Layer 10a includes the use of a rubber C1 and polyester reinforcers 110, see [0020] and [0066] – (corresponds to the band includes a rubber composition and a polyester cord). Layers 10b, 10c each include the use of rubber C2/reinforcers 120 and rubber C3/reinforcers 130 respectively, see [0022]-[0023] – (corresponds to each of the two or more layers of the belt includes a rubber composition and a cord). And a mean thickness of the of the rubbers separating the reinforcers 110 from 120 is between 0.15 and 0.40 mm and likewise a mean thickness separating reinforcers 120 from 130 is between 0.15 and 0.60 mm, see [0106]-[0107] - (corresponds to a gauge between the cords of two adjacent layers is not greater than 0.30 mm).
Astaix does not explicitly disclose the band layer 10a extends beyond the axial ends of the outer layer. However, it is well known and conventional in the art to form belt layers such that the radially outermost layer is the 
Ota discloses a tire suitable for suppressing the occurrence of separation between belt layers, see [0009]. The tire being configured such that the working layers 1, 2 are surmounted by a layer 27a which is wider than the layers 1, 2. That is the layer 27a completely covers the axial ends of the layers 1, 2, see FIG. 2. Additionally, the layer 27a is spirally wound – (construed as helically wound), this being advantageous form a production standpoint, see [0055], [0058].
Accordingly, it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to modify the layer 10a of Astaix to have a width which extends beyond the axially beyond the widths of the layers 10b and 10c, and is helically wound as taught by Ota to provide the tire with an improved belt structure that suppresses separation between belt layers and is easily produced as taught by Ota.
Regarding claims 2-4, Astaix teaches each layer (C1, C2, C3) of rubber composition (or hereinafter “layer of rubber') of which the multilayer composite laminate is made is based on at least one elastomer, where the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749